Pioneer Exploration Inc. 2700 Newport Boulevard, Suite 190 Newport Beach, California VIA EDGAR December 20, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4631 Attention:Ronald E. Alper Dear Mr. Alper: Re: Pioneer Exploration Inc. (the “Company”) Form 8-K Filed:October 12, 2011 File No. 000-53784 Further to your comment letter dated November 28, 2011, I confirm that the Company is working on preparing the amendments to the Form 8-K in response to your comment letter. The Company will require an extension of an additional 20 days in which to complete the amendments and to provide responses to your comments.In particular, the Company is in the process of having an audit completed on IBA Green, Inc. and expects it to be completed by Friday December 23, 2011.However, holiday scheduling may complicate completing the work this week and preclude completion of our response to your comment letter. I trust the above to be satisfactory.If you have any questions or require anything further please give me a call. Sincerely, Pioneer Exploration Inc. Per:/s/ Angelo Scola Angelo Scola Chief Executive Officer Page - 1
